 

Exhibit 10.1

 

 

November 14, 2018

 

Hudson Technologies Company

14th Floor

One Blue Hill Plaza

P.O. Box 1541

Pearl River, New York 10965

Attention: Brian F. Coleman, President, COO

 

Extension Letter

 

We refer to that certain Term Loan Credit and Security Agreement, dated as of
October 10, 2017 (as amended by that Limited Waiver and First Amendment thereto,
dated as of June 29, 2018, that certain Waiver and Second Amendment thereto,
dated as of August 14, 2018 (as amended, the “Second Amendment”), and as may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), by and among Hudson Technologies Company, a Tennessee
corporation (“Hudson Technologies”), HUDSON HOLDINGS, INC., a Nevada corporation
(“Holdings”), and ASPEN REFRIGERANTS, INC. (formerly known as
AIRGAS-REFRIGERANTS, INC.), a Delaware corporation (“ARI” and together with
Hudson Technologies, and Holdings, collectively, the “Borrowers”, and each a
“Borrower”), the other Credit Parties hereto, the financial institutions party
thereto as lenders (the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, as collateral agent and administrative agent for
the Lenders (in such capacities, the “Agent”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed thereto in the
Credit Agreement or the Second Amendment, as applicable.

 

Borrowers, Agent and Lenders hereby agree as follows:

 

1.)The date set forth in Section 1.1 of the Second Amendment for delivery of a
certificate setting forth in reasonable detail (with accompanying calculations)
the Total Leverage Ratio as of the four fiscal quarter period ending September
30, 2018 shall be extended to November 21, 2018. Accordingly, effective as of
the date hereof, Borrowers, Agent, and Lenders agree that the text “November 14,
2018” in Section 1.1 of the Second Amendment is hereby replaced with the text
“November 21, 2018”. The period from the date hereof through and including
November 21, 2018 is referred to as the “Extension Period”.

 

2.)The description of 10-Q reports set forth in Section 1.2 of the Second
Amendment shall be amended to include the 10-Q report of Hudson Technologies
filed for the fiscal quarter ended September 30, 2018. Accordingly, effective as
of the date hereof, Borrowers, Agent, and Lenders agree that the text “10-Q
report of HT filed for the fiscal quarter ended June 30, 2018” in Section 1.2 of
the Second Amendment is hereby replaced with the text “10-Q reports of HT filed
for the fiscal quarters ended June 30, 2018 and September 30, 2018”.

 



 

 

 

3.)Notwithstanding anything to the contrary in the Credit Agreement, the Second
Amendment or any Other Document, the Borrowers shall be permitted to make
voluntary prepayments of the Loans during the Extension Period, and no
Prepayment Premium or Make-Whole Amount shall be due and payable in connection
with any such voluntary prepayment.

 

Except as expressly provided herein, the Credit Agreement and each Other
Document shall continue in full force and effect, and this letter agreement
shall not be deemed to be a waiver or amendment of any other provision of the
Credit Agreement or any Other Document. Without limiting the foregoing, the
Administrative Agent and the Lenders expressly reserve all of their rights,
powers, privileges and remedies under the Credit Agreement, the Other Documents
and applicable law. This letter agreement shall constitute an Other Document
under the terms of the Credit Agreement. The governing law, jurisdiction,
service of process and waiver of jury trial provisions set forth in Sections
14.1 and 11.8 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis. This letter agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. The
Credit Agreement (as modified by this letter agreement) and the Other Documents
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof. This letter agreement may be executed and delivered via facsimile
or email (in .pdf format) transmission with the same force and effect as if an
original were executed, and may be executed in original counterparts each of
which counterpart shall be deemed an original document but all of which
counterparts together shall constitute one and the same agreement.

 

By their execution hereof, Lenders hereby instruct and direct Agent to execute
this letter agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 





 

  Very truly yours,         AGENT:         U.S. BANK NATIONAL ASSOCIATION,   as
Agent               By: /s/ Lisa Dowd   Name:  Lisa Dowd   Title: Vice President



 

cc:McDermott Will & Emery LLP

340 Madison Avenue

New York, NY 10173

Attention: Timothy W. Walsh, Esq.

 

Signature Page to Extension Letter – Hudson Technologies

 

 



 



  LENDERS:       FS INVESTMENT CORPORATION   By: /s/ Philip S. Davidson   Name: 
Philip S. Davidson   Title: Authorized Signatory

 



  GREEN CREEK LLC   By: /s/ Philip S. Davidson   Name:  Philip S. Davidson  
Title: Authorized Signatory

 



  JUNIATA RIVER LLC   By: /s/ Philip S. Davidson   Name:  Philip S. Davidson  
Title: Authorized Signatory

 



  JEFFERSON SQUARE FUNDING LLC   By: /s/ Philip S. Davidson   Name:  Philip S.
Davidson   Title: Authorized Signatory

 



  FS INVESTMENT CORPORATION IV   By: /s/ Philip S. Davidson   Name:  Philip S.
Davidson   Title: Authorized Signatory

  

Signature Page to Extension Letter – Hudson Technologies

 

 

Acknowledged and agreed:

 

 

BORROWERS:

 



HUDSON TECHNOLOGIES COMPANY           By: /s/ Brian F. Coleman   Name:  Brian F.
Coleman   Title: President  



 



HUDSON HOLDINGS, INC.           By: /s/ Brian F. Coleman   Name:  Brian F.
Coleman   Title: President  

 



ASPEN REFRIGERANTS, INC.           By: /s/ Brian F. Coleman   Name:  Brian F.
Coleman   Title: President  





 

 

GUARANTOR:





 



HUDSON TECHNOLOGIES, INC.           By: /s/ Brian F. Coleman   Name:  Brian F.
Coleman   Title: President  

 



Signature Page to Extension Letter – Hudson Technologies

